Opinión disidente del
Juez Asociado Señor Díaz Cruz.
Estoy convencido de que por falta de información crítica, como la enmienda y reducción del cargo por el señor Procurador General y el historial de 21 años de servidor público del juez querellado, es contraria a derecho y a fundamental justicia la destitución acordada en nuestro per curiam de 10 junio, 1982. Hemos usado un tanque de guerra para matar un coquí.
. . . [PJuede darse el caso en que una irregularidad por sí sola no justifique la destitución de un juez pero una serie de irregularidades sí puede justificarla, pues una serie de irre-gularidades demuestra un patrón de conducta impropio e incompatible con la función judicial. In re Jackson Sanabria, 97 D.P.R. 1, 4 (1969).
Esta aseveración accede a nuestra jurisprudencia hace más de trece años para cuya época los conceptos éticos de nuestra sociedad en general todavía ni comenzaban a ex-perimentar el derrumbe y colapso en marcha al presente, dramáticamente expuesto por un señor alcalde que hace unos días manifestó que nada malo hay en robar votos. Nos reafirmamos en que hoy, como ayer, ni los jueces ni los abo-gados sometidos a juicio de su conducta tienen derecho a invocar como atenuante el nuevo estilo de moral decadente que como agua de inundación contamina todos los resqui-cios. La magistratura tiene, frente a esta quiebra de valores, la obligación reiterada de constituirse en ejemplo y austero reducto de fundamental decencia e integridad, pues hacia *117ella mira el pueblo con la fe puesta en que su resistencia a la corrupción y la inmoralidad general constituya el ger-men de una restauración colectiva de los valores perdidos. Ni en aquellos mejores tiempos de In re Jackson Sanabria, supra, ni menos ahora, aun cuando mantengamos irreduc-tible el bastión moral de la magistratura, podemos exigir de nuestros jueces so pena de ser fulminados con el rayo de la destitución, la perfección del hombre santo, candidato a canonización. (1) Las flaquezas que son parte de la morfo-logía orgánica del homo sapiens no se evaporan en el aire porque éste vista la toga del magistrado. Es con la humil-dad cristiana nacida de esta consciencia que debemos acer-carnos a juzgar a nuestros congéneres, y reservar el rayo de Zeus, el castigo devastador, para los casos de extremo agra-vio al orden social. Todavía repercuten con el vigor de pura moral cristiana las palabras de nuestro anterior Juez Pre-sidente, Señor Negrón Fernández, al disentir en In re Jackson Sanabria, supra, a la pág. 17:
Yo también, como parte del Tribunal que escuchó la extensa y conflictiva prueba pasada en este procedimiento durante cinco días consecutivos, he buscado el fondo de ver-dad que el juzgador quiere siempre descubrir en la prueba que ante él desfila, para llegar a la convicción moral de la certeza de los hechos y dejar así satisfecha su conciencia judicial.
Creo que en un procedimiento contra un juez por cargos de conducta inmoral, no debemos ser menos exigentes en la norma sobre el grado de prueba requerido para la destitución —porque el procedimiento se caracterice como sui generis— que en la norma sobre el grado de prueba requerido para una convicción en un procedimiento de naturaleza penal. La razón me parece evidente: en un procedimiento penal se puede perder la libertad, pero ésta puede recobrarse. En un proce-dimiento contra un juez por cargos de conducta inmoral, la destitución por sí misma destruye su reputación como persona humana —y esa sí que es difícil de recobrar.
*118El único cargo de conducta impropia contra el juez querellado se funda en haber tomado bajo su custodia el 20 agosto, 1978 (2) —e impedir que la Policía lo retuviera por guiar en estado de embriaguez— al ciudadano Carlos Silva, persona de más de 60 años, que era uno de los participantes ese día en un juego de softball con el equipo “Old Timers” de una liga del Área Sur que presidía el querellado. Fue un equivocado acto de compañerismo deportivo. El citado Silva fue posteriormente convicto y condenado al pago de $Í00 de multa y reclusión por 15 días suspendida a condición de mejoramiento. El cargo contra el juez le imputaba haberse llevado a Silva del Cuartel de la Policía en Juana Díaz imponiéndose a los policías con la autoridad de su cargo usando influencia y presión y aun la amenaza de desacato.
El primer indicio de que ésta no es falta que inevitable-mente conlleve destitución lo tenemos en el hecho de no haberse suspendido al juez en su empleo y sueldo y sí per-mitirle continuar en su cargo por los cuatro (4) años siguientes hasta que el caso fue visto ante el Comisionado Especial, anterior Juez Superior, Sr. Aníbal Medina Tolen-tino. El segundo indicio de falta aminorada surge cuando se ofrece al Comisionado una estipulación del querellado y el Procurador en que éste enmienda el cargo al efecto de eli-minar toda imputación de obstrucción de justicia, limitán-dolo a su toma bajo custodia del acusado mediante solicitud “para que se le diera una oportunidad al detenido”, (3) acompañada de referencia a su autoridad para imponerle un desacato si no se le complacía. El querellado no evadió la responsabilidad por sus actos y aceptó el cargo enmendado y considerablemente reducido por la eliminación del ele-mento de obstrucción de la justicia. Inadvertidamente, nuestro per curiam no captó la decisiva enmienda. Así de *119facilitada su labor, el Comisionado añade su final determi-nación: “El querellado es una persona de buena reputación”, que en todo su peso ha de aceptar este Tribunal por co-rrecto, y máxime cuando no ha sido impugnada. In re Pérez Pórtela, 82 D.P.R. 261 (1961).
El 10 junio, 1982 emitimos el per curiam en que orde-namos la destitución del juez. Su moción de reconside-ración, presentada ocho días después nos movió a solicitar de la Administración de Tribunales un informe respecto a “cual haya sido la conducta pública y privada del quere-llado desde agosto, 1978 hasta el presente en el desempeño continuado de sus funciones de Juez”; así como la posición del Procurador General. El Gobierno evade la cuestión central de proporcionalidad sobre el grado o magnitud de la ofensa, que redujo considerablemente al eliminar la impu-tación de obstrucción de la justicia mediante enmienda al cargo único. La Administración ratifica en su informe la conclusión del Comisionado en cuanto a ser el querellado un funcionario de buena reputación; revela que una queja contra él fue promovida por el Dr. Capella, Alcalde de Utuado, en 1978 por haber absuelto a un miembro de la Asamblea Municipal con la que el ejecutivo municipal se hallaba en pugna. La queja fue archivada. Hubo otra queja en 1978 porque actuando el juez querellado en la Sala de Comerío no quiso atender a Rosa M. Otero quien solicitaba una orden para ingresar a su hijo en el Hospital de Siquiatría. Se archivó por falta de evidencia que sostuviera la misma.
El informe de Administración señala al querellado como un laborioso juez general, con un promedio anual de 1,693 casos resueltos mantenido a través de cuatro años; a pesar de la naturaleza itinerante de su cargo, los certificados de las distintas salas a las que se le ha asignado no reflejan ausencia alguna; los jueces (4) a quienes la Administración *120pidió datos sobre la conducta oficial y privada del quere-llado sostienen su idoneidad y buenas relaciones públicas: La Juez Administradora del Tribunal de Distrito de San Juan señora Nieves de Van Rhyn expresa que no se le informó de problema alguno durante los períodos que allí sirvió el querellado; la Juez Administradora de Ponce, Srta. Leída González Degró destaca la laboriosidad del quere-llado según estado comparativo y dice no haber “recibido quejas o querellas del público ni de funcionarios del Tribunal sobre la conducta del Juez Marrero” excepto que se tomaba algunas tardes; (5) y el Juez Administrador de Caguas, Sr. Julio Berrios Jiménez dice que durante el mes que estuvo asignado allí, el trabajo del querellado fue satis-factorio. En el informe de la Administración de los Tribu-nales se anexa un estudio comparativo de la labor de los jueces de distrito por el período 1978-79 a 1981-82 según cuya estadística el querellado mantuvo un promedio de casos criminales resueltos más alto que otros jueces gene-rales y jueces de distrito; y una notable actividad en casos civiles con promedio de 21.54% que compara con el de 34.97% de los jueces de distrito con sala asignada.
Completa el historial del querellado, funcionario público durante veintiún años, su participación en el deporte de béisbol, miembro del equipo olímpico de los Centroameri-canos de Caracas, 1959; cinco años de servicio como Abo-gado de la Policía de Puerto Rico; Abogado del Municipio de Ponce; sirvió durante dos años como Oficial Probatorio de Adultos; un año como Oficial Probatorio Juvenil; cinco años en la prevención y control de la delincuencia juvenil en la ciudad de Nueva York; un año como Especialista de Emigración con el Departamento del Trabajo; cinco años como Supervisor de Trabajo Social con Acción Comunal de Puerto Rico. (Simultáneamente estudiaba en la Sesión Noc-turna de la Escuela de Derecho de la Universidad Católica.)
*121Erramos al no considerar el historial de servicio público de este juez y al saturar de fatalidad irreversible un acto aislado, excepción única en su conducta personal, profe-sional y judicial.
Este infortunado incidente en la vida del querellado no reviste la intensidad de conducta inmoral, flagrante o poco pundonorosa que justificó la destitución de otro juez de dis-trito en In re Rivera Escalera, 75 D.P.R. 43, 57 (1953). Una carrera de servidor público dedicado, sin mancha en sus largos años de servicio, no debe ser anulada por un solo momento de flaqueza en que la severidad del magistrado cedió a su instinto deportista para evitar que el viejo com-pañero de equipo fuera encarcelado en sumaria de noche, pues sé le intervino en la Autopista Las Américas a las 9:15 p.m.
Ni aun el propio juez procesado niega haber faltado a la ética judicial. En su contestación admitió que su conducta violó el Canon XXI que sanciona aquella conducta del juez que pueda dar base a la sospecha de que usa las prerrogati-vas o influencia de su cargo para beneficio de otra persona. Mas la solución de este caso no está en la total aniquilación de este miembro de la judicatura. Durante los cuatro años que siguieron a su desgraciada noche, él ha demostrado que puede continuar sirviendo con decoro, dignidad y eficiencia. Las cortes y juntas de disciplina judicial en ambas jurisdic-ciones de los Estados Unidos cuya severidad es de conoci-miento general, no dispensan destituciones automática-mente sino que tomando el caso de cada juez en la integridad de su circunstancia, con frecuencia limitan la sanción a una suspensión en el ejercicio del cargo. Estimo que esta última debe ser la solución adecuada en el presente caso y que la destitución debe sustituirse por una suspen-sión de seis meses.
A tales fines, reconsideraría la decisión obtenida en el per curiam.

 Aun entre éstos los hubo falsos e inmerecedores a quienes la Iglesia con el tiempo ha removido de su lista de iluminados.


 Sólo hacía siete meses que se le había nombrado Juez de Distrito.


 Sabemos que en las cárceles de Puerto Rico han muerto por violencia de confinados, personas detenidas en sumaria.


 Con excepción del Sr. Rubén Hernández Rosario, Juez Superior de Utuado, quien dijo que al querellado “le perturbaba” que apelaran sus decisiones. Esto ciertamente no lo incluye en especie en peligro de extinción.


 Tampoco esto debe desencadenar el rayo de Júpiter sobre su cabeza.